Name: 2013/519/EU: Commission Implementing Decision of 21Ã October 2013 laying down the list of territories and third countries authorised for imports of dogs, cats and ferrets and the model health certificate for such imports (notified under document C(2013) 6721) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: trade;  agricultural activity;  agricultural policy;  cooperation policy;  tariff policy
 Date Published: 2013-10-23

 23.10.2013 EN Official Journal of the European Union L 281/20 COMMISSION IMPLEMENTING DECISION of 21 October 2013 laying down the list of territories and third countries authorised for imports of dogs, cats and ferrets and the model health certificate for such imports (notified under document C(2013) 6721) (Text with EEA relevance) (2013/519/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (1), and in particular the introductory phrase and point (b) of Article 17(2), point (a) of Article 17(3) and Article 19 thereof, Whereas: (1) Directive 92/65/EEC lays down the animal health requirements governing trade in and imports into the Union of certain animals. It provides that the import conditions for dogs, cats and ferrets are to be at least equivalent to the relevant conditions provided for in Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (2). (2) Regulation (EU) No 576/2013 provides that where the number of dogs, cats or ferrets moved for non-commercial purposes during a single movement exceeds five, those pet animals are to comply with the animal health requirements laid down in Directive 92/65/EEC for the species concerned, except for certain categories of animals for which a derogation is provided for by Regulation (EU) No 576/2013 under certain conditions. (3) Directive 92/65/EEC provides that dogs, cats and ferrets are to be imported into the Union only from a third country which is on a list drawn up in accordance with the procedure referred to in that Directive. In addition, such animals are to be accompanied by a health certificate corresponding to a specimen drawn up in accordance with the procedure referred to therein. (4) Commission Implementing Decision 2011/874/EU of 15 December 2011 laying down the list of third countries and territories authorised for imports of dogs, cats and ferrets and for non-commercial movements of more than five dogs, cats and ferrets into the Union and the model certificates for imports and non-commercial movements of those animals into the Union (3) establishes the model health certificate for imports into the Union of dogs, cats and ferrets and provides that the territories or third countries they come from and any territories or third countries they transit must be either listed in Section 2 of Part B or in Part C of Annex II to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (4) or listed in Part 1 of Annex II to Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (5). (5) In the interest of consistency of Union legislation, it is appropriate to include in that list of authorised territories and third countries the list of third countries that are approved for the importation of equidae into the Union, because those third countries have equally provided sufficient guarantees as to the existence and implementation of rules and principles of certification to be observed by third-country certifying officers in issuing the certificates required by veterinary legislation to prevent misleading or fraudulent certification. The list of third countries from which Member States authorise the import of live equidae is currently set out in Annex I to Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (6). (6) Regulation (EC) No 998/2003 has been repealed by Regulation (EU) No 576/2013. Consequently, the list of territories and third countries previously listed in Section 2 of Part B or in Part C of Annex II to Regulation (EC) No 998/2003 is now set out in Annex II to Commission Implementing Regulation (EU) No 577/2013 of 28 June 2013 on the model identification documents for the non-commercial movement of dogs, cats and ferrets, the establishment of lists of territories and third countries and the format, layout and language requirements of the declarations attesting compliance with certain conditions provided for in Regulation (EU) No 576/2013 of the European Parliament and of the Council (7). (7) This Decision should therefore provide that imports of dogs, cats or ferrets into the Union are authorised only from territories and third countries listed in Annex I to Decision 2004/211/EC, in Part 1 of Annex II to Regulation (EU) No 206/2010 or in Annex II to Implementing Regulation (EU) No 577/2013. (8) Regulation (EU) No 576/2013 provides that dogs, cats and ferrets are not to be moved into a Member State from a territory or a third country other than those listed in Annex II to Implementing Regulation (EU) No 577/2013 unless they have undergone a rabies antibody titration test that complies with the validity requirements set out in Annex IV to Regulation (EU) No 576/2013. (9) Those requirements include the obligation to perform that test in a laboratory approved in accordance with Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (8) which provides that the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments (AFSSA) in Nancy, France (integrated since 1 July 2010 into the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail, ANSES) is to appraise the laboratories in Member States and third countries for the purposes of their authorisation to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets. (10) Commission Decision 2005/64/EC of 26 January 2005 implementing Council Directive 92/65/EEC as regards import conditions for cats, dogs and ferrets for approved bodies, institutes and centres (9) establishes a model veterinary certificate for the imports into the Union of such animals destined for bodies, institutes and centres approved in accordance with Directive 92/65/EEC and provides that imports of those animals are to be authorised from territories or third countries listed in Section 2 of Part B or in Part C of Annex II to Regulation (EC) No 998/2003. (11) This Decision should therefore provide that imports into the Union of dogs, cats or ferrets destined for bodies, institutes and centres approved in accordance with Directive 92/65/EEC are authorised only from territories and third countries listed in Annex II to Implementing Regulation (EU) No 577/2013. (12) This Decision should therefore establish the new list of territories and third countries authorised for imports of dogs, cats or ferrets into the Union and a common model health certificate for imports into the Union of such animals. Decision 2005/64/EC should therefore be repealed. (13) In addition, Commission Decision 94/274/EC of 18 April 1994 laying down the system of identification for dogs and cats that are placed on the market in the United Kingdom and Ireland and not originating in those countries (10) and Commission Decision 94/275/EC of 18 April 1994 on recognising rabies vaccines (11), adopted on the basis of Directive 92/65/EEC before the amendments introduced by Regulation (EC) No 998/2003, have become obsolete and should therefore be repealed. (14) Council Directive 96/93/EC of 17 December 1996 on the certification of animals and animal products (12) lays down the rules to be observed in issuing the certificates required by veterinary legislation to prevent misleading or fraudulent certification. It is appropriate to ensure that rules and principles at least equivalent to those laid down in that Directive are applied by official veterinarians of third countries. (15) Commission Delegated Regulation (EU) No 1152/2011 of 14 July 2011 supplementing Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards preventive health measures for the control of Echinococcus multilocularis infection in dogs (13) provides that from 1 January 2012, dogs entering Member States or parts thereof listed in Annex I thereto are to be treated against the parasite Echinococcus multilocularis in accordance with the requirements set out in that Regulation. (16) It is necessary to provide for a transitional period in order to give Member States time to adjust to the new rules laid down in this Decision and in particular to allow, subject to certain conditions, for the use of animal health certificates issued in accordance with Union rules applicable before the date of application of this Decision. (17) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 List of territories or third countries from which dogs, cats or ferrets are authorised to be imported in accordance with Directive 92/65/EEC 1. Consignments of dogs, cats or ferrets which are subject to the provisions of Directive 92/65/EEC shall only be imported into the Union provided that the territories or third countries they come from and any territories or third countries they transit are included in one of the lists set out in: (a) Annex I to Decision 2004/211/EC; (b) Part 1 of Annex II to Regulation (EU) No 206/2010; (c) Annex II to Implementing Regulation (EU) No 577/2013. 2. By way of derogation from paragraph 1, consignments of dogs, cats or ferrets destined for bodies, institutes and centres approved in accordance with Directive 92/65/EEC shall only be imported into the Union provided that the territories or third countries they come from and any territories or third countries they transit are included in the list referred to in paragraph 1(c). Article 2 Animal health certificate for imports from territories or third countries Member States shall only authorise imports of dogs, cats or ferrets, which comply with the following conditions: (a) they are accompanied by an animal health certificate drawn up in accordance with the model set out in Part 1 of the Annex and completed and signed by an official veterinarian in accordance with the explanatory notes set out in Part 2 of the Annex; (b) they comply with the requirements of the animal health certificate referred to in point (a) in respect of the territories or third countries that they come from and any territories or third countries they transit, as referred to in paragraphs 1(a), (b) and (c) of Article 1. Article 3 Repeals Decisions 94/274/EC, 94/275/EC and 2005/64/EC are repealed. Article 4 Transitional provisions For a transitional period until 29 April 2015, Member States shall authorise imports into the Union of dogs, cats or ferrets which are accompanied by a health certificate issued not later than 28 December 2014 in accordance with the models set out in the Annex to Decision 2005/64/EC or in Annex I to Implementing Decision 2011/874/EU. Article 5 Applicability This Decision shall apply from 29 December 2014. Article 6 Addressees This Decision is addressed to the Member States. Done at Brussels, 21 October 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 178, 28.6.2013, p. 1. (3) OJ L 343, 23.12.2011, p. 65. (4) OJ L 146, 13.6.2003, p. 1. (5) OJ L 73, 20.3.2010, p. 1. (6) OJ L 73, 11.3.2004, p. 1. (7) OJ L 178, 28.6.2013, p. 109. (8) OJ L 79, 30.3.2000, p. 40. (9) OJ L 27, 29.1.2005, p. 48. (10) OJ L 117, 7.5.1994, p. 40. (11) OJ L 117, 7.5.1994, p. 41. (12) OJ L 13, 16.1.1997, p. 28. (13) OJ L 296, 15.11.2011, p. 6. ANNEX PART 1 Model animal health certificate for imports into the Union of dogs, cats and ferrets PART 2 Explanatory notes for completing the animal health certificates (a) Where the certificate states that certain statements shall be kept as appropriate, statements which are not relevant may be crossed out and initialled and stamped by the official veterinarian, or completely deleted from the certificate. (b) The original of each certificate shall consist of a single sheet of paper, or, where more text is required it must be in such a form that all sheets of paper required are part of an integrated whole and indivisible. (c) The certificate shall be drawn up in at least one of the official languages of the Member State of the border inspection post of introduction of the consignment into the Union and of the Member State of destination. However, those Member States may authorise the certificate to be drawn up in the official language(s) of another Member State, and accompanied, if necessary, by an official translation. (d) If for reasons of identification of the items of the consignment (schedule in point I.28 of the model animal health certificate), additional sheets of paper or supporting documents are attached to the certificate, those sheets of paper or documents shall also be considered as forming part of the original of the certificate by the application of the signature and stamp of the official veterinarian, on each of the pages. (e) When the certificate, including additional sheets or documents referred to in point (d), comprises more than one page, each page shall be numbered (page number of total number of pages) at the end of the page and shall bear the certificate reference number that has been designated by the competent authority at the top of the pages. (f) The original of the certificate shall be completed and signed by an official veterinarian of the exporting territory or third country. The competent authority of the exporting territory or third country shall ensure that rules and principles of certification equivalent to those laid down in Council Directive 96/93/EC are followed. The colour of the signature shall be different from that of the printing. This requirement also applies to stamps other than those embossed or watermarked. (g) The certificate reference number referred to in Boxes I.2 and II.a shall be issued by the competent authority of the exporting territory or third country.